Citation Nr: 1310789	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  10-49 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

4.  Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis.  

5.  Entitlement to an initial rating in excess of 10 percent for left knee osteoarthritis.  

6.  Entitlement to an initial rating in excess of 10 percent for lumbar spondylosis.  

7.  Entitlement to an initial rating in excess of 10 percent for post-concussive migraine headaches.  

8.  Entitlement to an initial compensable rating for bilateral hearing loss.  

9.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant was a member of the New Jersey Army National Guard who served on active duty from July to November 1982, and from January 2004 to March 2005.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied service connection for sinusitis and hypertension and granted service connection for multiple disabilities, including PTSD (rated as 30 percent disabling), right and left knee osteoarthritis (each rated as 10 percent disabling), lumbar spondylosis (rated as 10 percent disabling), post-concussive migraine headaches (rated as 10 percent disabling), and bilateral hearing loss (rated as zero percent disabling).  All awards were effective October 31, 2007, the date of receipt of the appellant's claim.  

The appellant appealed the RO's determination, including the initial ratings assigned for his service-connected PTSD, right and left knee osteoarthritis, low back disability, headaches, and hearing loss.  Before the appeal was certified to the Board, in a November 2010 rating decision, the RO increased the initial rating for the appellant's service-connected PTSD to 50 percent, effective October 31, 2007.  Although a higher initial rating was granted for PTSD, the issue remains in appellate status, as the maximum schedular rating has not been assigned nor has the appellant withdrawn his appeal with respect to that issue.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

With respect to the issue of entitlement to a total rating based on individual unemployability due to service-connected disability, a review of the record indicates that the RO bifurcated and separately adjudicated the issue in November 2009 and March 2010 rating decisions.  The appellant, however, has raised the issue of unemployability in connection with several claims on appeal, including the issues of entitlement to a higher initial ratings for PTSD, right and left knee disabilities, and a low back disability.  The U.S. Court of Appeals for Veterans Claims (Court) has held that a claim for a total rating based on individual unemployability, either expressly raised by the appellant or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the interests of clarity, however, the Board will list the issue separately in accordance with the actions of the RO.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (indicating the bifurcation of a claim is generally within the Secretary's discretion).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his December 2010 VA Form 9, Appeal to Board, the appellant indicated that he wished to appear at a Board hearing at the RO.  A review of the record indicates that the appellant has not yet been afforded his requested Board hearing.  

A hearing on appeal will be granted if a Veteran, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2012).  Indeed, the importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2012), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.

In order to ensure full compliance with due process requirements, therefore, such a hearing must be scheduled.  As Travel Board hearings are scheduled by the RO, a remand is necessary.  See 38 C.F.R. §§ 20.700, 20.704(a) (2012).

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled, in accordance with appropriate procedures, for a personal hearing before a Veterans Law Judge at the RO.  38 U.S.C.A. § 7107 (West 2002).  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2012).

The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


